DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant filed an amendment to the specification. The amendment does not use a paragraph number of the originally filed specification, but use a paragraph number of the US PG Pub. (2020/0251117). In addition, another paragraph also contains hyperlinks. After an interview, Mr. Michael Wiersch (Reg. 55,996) sent a revised version of the amendment and authorized the examiner to enter the proposed amendment by an examiner’s amendment. The objection to the specification has been withdrawn. 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(b), applicant amended independent claim 1 to address the issues under §112(b). The examiner noticed that the amended claims still have some unclearness issues. The examiner proposed an amendment to correct the remaining issues. Mr. Wiersch authorized the examiner to enter the proposed amendment by an examiner’s amendment. The rejection under §112(b) has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael P. Wiersch (Reg. 55,996) on 04/11/2022

Please amend the specification (paragraphs [0066], [0085]) as shown below:

[0066] Generation of the negative sample: using a signal generator (Keysight Technologies. 2017. N5172B EXG X-Series RF Vector Signal Generator, 9kHz to 6GHz. 

[0085] Generation of the malicious voices to be tested: using a signal generator (Keysight Technologies. 2017. N5172B EXG X-Series RF Vector Signal Generator, 9kHz to 6GHz. which are obtained by demodulating these sounds inaudible to the human ear, as the malicious voice to be tested.


Please replace all prior versions, and listing of claims in the application with the listing of claims below:

What is claimed is:
1. (Currently amended) A method of defending against inaudible attacks on voice assistant based on machine learning, comprising steps of:
1) collecting data of positive and negative samples,
2) performing data segmentation on the collected data of the positive and negative samples; 
3) calculating and normalizing features of the segmented data;
wherein 
the feature vectors, and the feature vectors replace the collected data as input information in a subsequent process;
normalization processing is performed on the feature vectors
finally, the normalized feature vectors are labeled, wherein a label of a normal voice command feature is 1 and a label of a malicious voice feature is 0;
4) using the normalized and labeled feature vectors as a model input, performing training and generating a detection model for detecting a malicious voice command; and
5) detecting, by the detection model trained in the step 4), a voice command to be detected.

2. (Original) The method of defending against inaudible attacks on voice assistant based on machine learning according to claim 1, wherein the respective features are defined as follows:
the average value:                         
                            
                                
                                    x
                                
                                -
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    	;
the energy:                         
                            E
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ;
the skewness:                         
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    n
                                                                    -
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                                -
                                                            
                                                        
                                                        
                                                            σ
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    ;	
the kurtosis:                         
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    n
                                                                    -
                                                                
                                                            
                                                            
                                                                
                                                                    x
                                                                
                                                                -
                                                            
                                                        
                                                        
                                                            σ
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            4
                                        
                                    
                                
                            
                        
                    ;
the spectrum mean:                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                        
                    ;	
the spectrum variance:                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            f
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            s
                                                        
                                                        -
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            *
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                        
                    ;
the spectrum standard deviation:                         
                            
                                
                                    
                                        V
                                    
                                    
                                        s
                                    
                                
                            
                        
                    ;
the irregularity:                         
                            
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            n
                                                            +
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    	;
the square root amplitude:                         
                            
                                
                                    
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        ∑
                                        
                                            n
                                            =
                                            0
                                        
                                        
                                            N
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                n
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ; and
the spectrum centroid:                         
                            
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            y
                                            
                                                
                                                    n
                                                
                                            
                                            z
                                            (
                                            n
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            z
                                            (
                                            n
                                            )
                                        
                                    
                                
                            
                        
                    ,
where N is a number of sample data points,                         
                            
                                
                                    x
                                
                                
                                    n
                                
                            
                        
                     is a power consumption value of an nth point,                         
                            σ
                        
                     is the standard deviation,                         
                            
                                
                                    a
                                
                                
                                    n
                                
                            
                        
                     is a magnitude of the energy at an nth frequency                         
                            
                                
                                    f
                                
                                
                                    n
                                
                            
                        
                     after frequency domain transformation,                         
                            
                                
                                    s
                                
                                -
                            
                        
                     is the spectrum mean,                         
                            
                                
                                    V
                                
                                
                                    s
                                
                            
                        
                     is the spectrum variance, z(n) is a weighted frequency value, and y(n) represents a center frequency of a sample point.

3. (Currently amended) The method of defending against inaudible attacks on voice assistant based on machine learning according to claim 1, wherein the [[“]] performing training and generating a detection model for detecting a malicious voice command [[”]] in step 4) comprises: selecting a machine learning algorithm to perform training and generating a detection model for detecting a malicious voice command.

4. (Currently amended) The method of defending against inaudible attacks on voice assistant based on machine learning according to claim 1, wherein generation of a negative sample of the collected  data in the step 1) comprises: modulating, by a signal generator, a voice of a positive sample to an ultrasound band, playing it out through an ultrasonic speaker, in which a modulation manner is an amplitude modulation, a modulation depth is 100% and a carrier frequency is within a range of 20-45kHz; and then, recording malicious voice signals, which are obtained by demodulating, as the data of the negative sample.

5. (Currently amended) The method of defending against inaudible attacks on voice assistant based on machine learning according to claim 1, wherein the data segmentation comprises: segmenting obtained data by a length of 20ms; and then determining that a beginning position of a first segment is a beginning position of an entire sentence if signal                         
                            E
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     energy of four consecutive segments are larger than a threshold,                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    energy of the four consecutive segments are smaller than the threshold; and then segmenting the voice command based on the beginning position and the end position.


Allowable Subject Matter
Claims 1-5 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659